                                        Case 3:21-cv-02712-WHA Document 78 Filed 08/04/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   HALEY DARIA,
                                  11                  Plaintiff,                            No. C 21–02712 WHA

                                  12           v.
Northern District of California
 United States District Court




                                                                                            ORDER GRANTING MOTION
                                  13   SAPIENT CORP., et al.,                               TO DISMISS AND GRANTING
                                                                                            MOTION FOR A PREFILING
                                  14                  Defendants.                           ORDER
                                  15

                                  16
                                            In multiple pro se lawsuits, plaintiff Haley Daria has litigiously attacked a corporation, its
                                  17
                                       2007 merger, and its officers and related individuals — and even some unrelated individuals
                                  18
                                       — since 1999. Defendants Sapient Corporation (as acquirer of World Wide Web Associates,
                                  19
                                       LLC), Rachel Adamski, Robin DeShayes, Robert G. Klein, Rancho San Roque, David La Fitte,
                                  20
                                       and Mack Staton move to dismiss the most recent complaint pursuant to Rules 12(b)(5) and
                                  21
                                       (6). The same defendants, minus Mack Staton, move to declare plaintiff a vexatious litigant
                                  22
                                       and for imposition of a prefiling order (Dkt. Nos. 40, 42, 44, 56, 57, 58).
                                  23
                                            This is the seventh in a long line of failed litigation attempts related to and based on Ms.
                                  24
                                       Daria’s interest in common stock shares of World Wide Web Associates, Inc., a company that
                                  25
                                       has gone through a number of name changes and whose intellectual property rights Sapient
                                  26
                                       now owns. A comprehensive record of Ms. Daria’s litigation history can be found in Daria v.
                                  27
                                       Sapient, Inc., 2018 WL 1367322 at *1 (N.D. Cal. 2018).
                                  28
                                        Case 3:21-cv-02712-WHA Document 78 Filed 08/04/21 Page 2 of 6




                                   1        To briefly summarize again, Ms. Daria initially filed claims against Sapient’s

                                   2   predecessors and officers in state court in 1999. That action led to a settlement where she

                                   3   received a portion of the company’s total common stock (less than 1%). She had a second

                                   4   settlement opportunity, this time outside of court, in 2007, when a merger occurred and now-

                                   5   deceased Michael Klein purchased 100% of Web Associates’s stock, Ms. Daria’s included.

                                   6   Ms. Daria admits she received $50,000 (which she kept and spent) as a result of the 2007

                                   7   settlement but now contends that she would have received it anyway as a shareholder. The

                                   8   language of the 2007 settlement, however, provided broad terms of release, indicating that

                                   9   Daria would “fully, finally and forever” settle all disputes, known or unknown, with “Web

                                  10   Associates . . . and each of their past or present and future officers, directors, employees,

                                  11   insurers, agents, attorneys, representatives, partners, members, owners, predecessors and

                                  12   successors-in-interest” (Dkt. Nos. 40 at 2–3; 40-2 at 198–99).
Northern District of California
 United States District Court




                                  13        Unhappy with the events surrounding the 2007 settlement, Ms. Daria filed lawsuits based

                                  14   on that settlement in 2010 (dismissed, dismissal affirmed by California’s Second Appellate

                                  15   District, petition for review denied by the California Supreme Court), 2013 (dismissed), and

                                  16   2015 (dismissed and plaintiff declared a vexatious litigant). She filed complaints in the

                                  17   Northern District in 2015 (before Magistrate Judge Donna Ryu, dismissed), 2017 (before the

                                  18   undersigned, dismissed for lack of subject-matter jurisdiction, with a vexatious litigant

                                  19   warning; dismissal affirmed by our court of appeals; en banc rehearing denied), and in 2021,

                                  20   again, all rooted in the events surrounding the 2007 merger and settlement.

                                  21        Concerning the 2007 settlement, Ms. Daria has asserted duress, coercion, fraud, bait-and-

                                  22   switch tactics, and now adds allegations of an enterprise of individuals that engaged in RICO

                                  23   violations to get her to sign a document — not necessarily the four-page release entered into

                                  24   the record as the 2007 settlement, but, allegedly, some other phony contract that neither side

                                  25   can produce. At oral argument (in person), Ms. Daria insisted that she voided this document

                                  26   by yelling (back in 2007) “Total duress!” and that she signed a document, allegedly “under

                                  27   coercion” and “physically threatened with legal lawsuits.” She could not produce such a copy

                                  28   (Dkt. No. 40-2 at 198–201).
                                                                                        2
                                        Case 3:21-cv-02712-WHA Document 78 Filed 08/04/21 Page 3 of 6




                                   1        Ms. Daria makes clear that she went to the law firm to sign documents, that she did in

                                   2   fact physically sign the documents, and that she received $50,000 and spent it.

                                   3        In light of these facts, this order begins with the motion to dismiss and concludes that the

                                   4   complaint does not state a claim for relief. In an attempt to reach the gravamen of the

                                   5   complaint, this order notes that RICO claims have been added to the list of other familiar

                                   6   claims in an effort to circumvent this Court’s 2018 dismissal for lack of subject-matter

                                   7   jurisdiction. Despite the presence of a federal ingredient, the complaint still fails. It does not

                                   8   come close to the standards set out in the general rules of federal pleading under Rule 8(a), the

                                   9   heightened standard for fraud in Rule 9(b), and the well-established precedent of Bell Atlantic

                                  10   Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009).

                                  11        Furthermore, the face page of the complaint has an incomprehensible collection of words

                                  12   and phrases such as “CIVIL R.I.C.O. EXTORTION;CASH-INTELL PROPERTIES,”
Northern District of California
 United States District Court




                                  13   “FRAUD ON COURT,” and “INJUNCTIVE RELIEF;22K SHRS@BENCH.” While

                                  14   these allegations incorporate common legal terms such as “Fraud,” “RICO,” and “Injunctive

                                  15   relief,” the complaint’s presentation of these allegations has flabbergasted defendants — so

                                  16   much so that they claim difficulty in constructing their defense. One set of defendants believes

                                  17   the complaint raises eight claims; another believes it raises twelve (Compl. at 1, bold in the

                                  18   original; Dkt. Nos. 40 at 11–12; 56 at 5).

                                  19        The substance of the complaint proves just as difficult and revisits the “phony overall”

                                  20   merger:

                                  21                The enterprise, run by an elaborate “quad-triangulation” amongst
                                                    the Plaintiff as a trained, registered with the CA State Board of
                                  22                Accountancy as a C.P.A. candidate, potential auditor to benefit the
                                                    founders and their families at the time, failed strictly by material
                                  23                fabricated evidence by the group utilizing the Courts to gain
                                                    orders, exclusive of any fact trying, as against all founders.
                                  24

                                  25   (Compl. at 11–12). This sentence epitomizes a majority of the complaint — perplexing,
                                  26   rambling on for page after page of extravagant accusations, non sequiturs, and random
                                  27   citations to case law. This case is barred by res judicata. Ms. Daria has repeatedly sued over
                                  28   the same basic grievance. And those cases have been dismissed. If errors were then made, she
                                                                                    3
                                        Case 3:21-cv-02712-WHA Document 78 Filed 08/04/21 Page 4 of 6




                                   1   should have taken appeals. When she did appeal, she did not win. She does not get to start

                                   2   over merely because she can now think of a new claim for relief.

                                   3                                     *             *             *

                                   4        With respect to a prefiling order, when Ms. Daria last argued in our federal court, she

                                   5   gave her word to the undersigned that she would not bring another suit related to her previous

                                   6   actions:

                                   7                The Court: . . . [I]f I throw you out of court here, do I have your
                                                    word that you will never come to the federal court again on suing
                                   8                —
                                   9                Plaintiff: I’ve never come to federal court —
                                  10                The Court: Wait. Wait. Wait.
                                  11                Plaintiff: Okay.
                                  12                The Court: Because if you don’t, then I have to reach
Northern District of California
 United States District Court




                                                    the — I have to go to the vexatious point.
                                  13
                                                    Plaintiff: Yes, you have my word. You have my word . . . .
                                  14

                                  15   (Hearing Tr. at 29:17–25, 17-cv-05453 WHA Dkt. No. 100). Contrary to her statement (“I’ve
                                  16   never come to federal court”), Ms. Daria actually had come to federal court before, in 2015
                                  17   when Magistrate Judge Donna Ryu dismissed her suit. Now Ms. Daria has returned. Despite
                                  18   her promise and despite the terms of her 2007 settlement, she sues a majority of familiar faces,
                                  19   and adds a few newcomers as well, including Chief Justice Tani Cantil-Sakauye of the
                                  20   California Supreme Court (Compl. at 64).
                                  21        Consequently, this order makes good on the undersigned’s statement to consider a
                                  22   prefiling motion should plaintiff break her own “promise to refrain from filing further
                                  23   lawsuits.” Daria, 2018 WL 1367322 at *1. Prior to imposing a prefiling order, our court of
                                  24   appeals requires (1) notice, (2) an adequate record for review, (3) substantive findings of
                                  25   frivolousness, and (4) a narrowly-catered order. See De Long v. Hennessy, 912 F.2d 1144,
                                  26   1147–48 (9th Cir. 1990). Before going through the required analysis, this order notes that Ms.
                                  27   Daria has agreed she “has no problem filing any item heretofore as ‘provisional’ or only
                                  28
                                                                                       4
                                        Case 3:21-cv-02712-WHA Document 78 Filed 08/04/21 Page 5 of 6




                                   1   allowed after approval by this Bench to streamline the Courts time on these matters” (Dkt. No.

                                   2   65 at 6).

                                   3         First, due process requires notice so that the litigant has an opportunity to oppose the

                                   4   motion and eventual prefiling decision before the rendering of judgment. Here, Ms. Daria

                                   5   received notice when defendants moved for a prefiling order. She had the opportunity to file

                                   6   an opposition and exceeded the minimum procedural due process due to her by arguing her

                                   7   case at a hearing. See Pac. Harbor Capital, Inc. v. Carnival Air Lines, Inc., 210 F.3d 1112,

                                   8   1118 (9th Cir. 2000). Accordingly, the first element has been satisfied (Dkt. Nos. 42, 52, 76).

                                   9         Second, the district court must create a record for review which, at least, shows in some

                                  10   manner that the litigant’s activities were numerous or abusive. To reiterate, prior to this

                                  11   lawsuit Daria filed four lawsuits in state court (in 1999, 2010, 2013, and 2015) and two in

                                  12   federal court (in 2015 and 2017), all arising out of the same series of events.
Northern District of California
 United States District Court




                                  13         Third, the district court must make substantive findings as to the frivolous or harassing

                                  14   nature of the litigant’s actions. Insistent that she has never had her day in court despite this

                                  15   saga of litigation attempts, Ms. Daria continues to harass defendants and abuse the legal

                                  16   system’s time and resources. Her suits have been duplicative and perennial: almost the same

                                  17   group of defendants find themselves dragged into court every few years based on the same

                                  18   disjointed claims derived from the previously-litigated 2007 settlement. None of these claims

                                  19   have succeeded before. Yet, Ms. Daria continues to file lawsuits.

                                  20         Fourth, the prefiling order must be narrowly tailored to closely fit the specific abuse

                                  21   encountered. Here, this order will restrict its scope to restrain Ms. Daria from “reopen[ing]

                                  22   litigation based on the facts and issues decided in” previous lawsuits brought against the same

                                  23   or nearly the same group of defendants. Wood v. Santa Barbara Chamber of Commerce, 705

                                  24   F.2d 1515, 1526 (9th Cir. 1986).

                                  25         Ms. Daria has had full and fair opportunity to litigate her grievance. She has gone up on

                                  26   appeal twice: once in state court, and once in federal. Enough is enough. If she decides to

                                  27   bring a future action, whether pro se or represented by counsel, she must satisfy the prefiling

                                  28   requirements and clearly and succinctly explain why her claims sidestep res judicata.
                                                                                        5
                                        Case 3:21-cv-02712-WHA Document 78 Filed 08/04/21 Page 6 of 6




                                   1        For the reasons above, this order dismisses the civil action and requires that future

                                   2   lawsuits against any of these defendants or involving the same transaction by Ms. Daria first be

                                   3   screened in accordance with this prefiling order. Defendants’ motion to dismiss is GRANTED.

                                   4   The motion for a prefiling order is also GRANTED.

                                   5        The Clerk of the Court is instructed not to automatically accept any further filings from

                                   6   plaintiff, whether via counsel or herself, if they are:

                                   7        (1) brought against Sapient Corporation, as acquirer of intellectual properties of Word

                                   8            Wide Web Associates, any of its current or former parents, subsidiaries, or affiliate

                                   9            companies, and any of its current or former officers, directors, or employees, or

                                  10            spouses of any of its current or former officers, directors, or employees;

                                  11        (2) brought against any of the attorneys or law firms that formerly or presently represent

                                  12            any of the parties in this or in past litigation; or
Northern District of California
 United States District Court




                                  13        (3) brought against defendants and other parties named in this action and other actions

                                  14            related to this action brought in federal court; and

                                  15        (4) relate to World Wide Web Associates’ acquisition and merger;

                                  16        (5) relate to the 2000 and 2007 settlements;

                                  17        (6) arise from Daria’s interest in World Wide Web Associates’ acquisition and merger,

                                  18            and now Sapient Corporation’s position as the acquirer of World Wide Web

                                  19            Associates;

                                  20        (7) arise from or relate to any lawsuit concerning such interests; or

                                  21        (8) seek to relitigate issues plaintiff has previously raised in such a lawsuit.

                                  22
                                            IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: August 4, 2021
                                  25

                                  26                                                             WILLIAM ALSUP
                                                                                                 UNITED STATES DISTRICT JUDGE
                                  27

                                  28
                                                                                         6
